89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Linda CUMMINGS, Appellant,v.C.O. 1 Robert ALDERMAN, Appellee.
No. 95-3053.
United States Court of Appeals, Eighth Circuit.
Submitted May 31, 1996.Filed June 6, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Missouri inmate Linda Cummings appeals the adverse grant of summary judgment by the District Court1 in her 42 U.S.C. § 1983 action against Renz Correctional Officer, Robert Alderman.   After de novo review of the record and the parties' briefs, we conclude the District Court's grant of summary judgment was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.


2
We deny appellant's motion for reconsideration of our prior order denying her motion to consolidate.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri